Per Curiam :
The order appealed from should be modified by striking therefrom the words “and (b) Said bill of particulars does not specify the value of each particular item of the alleged services which plaintiff, in paragraph .marked ‘ Foúrth' of the complaint, claims to he of the reasonable value of one hundred and fifty thousand dollars (§150,000), as directed in section marked ‘3’ of said order.” As so modified the order is affirmed, without costs. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as stated in opinion and as modified affirmed, without costs. Settle order on notice.